Exhibit 10.1
 
 
 
 
 
 
 
 
 
 
 
 
INCREMENTAL ASSUMPTION AGREEMENT
 
dated as of April 6, 2015,
 
among
 
CINCINNATI BELL INC.,
 
as the Borrower,
 
THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,
 
as Guarantors,
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent,
 
and
 
 
THE ADDITIONAL LENDERS PARTY HERETO
 
 
 
 
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

 


INCREMENTAL ASSUMPTION AGREEMENT dated as of April 6, 2015 (this “Incremental
Assumption Agreement”) among CINCINNATI BELL INC. (the “Borrower”), the
Subsidiaries of the Borrower party hereto, the additional Lenders listed on
Schedule 2.01 hereto (the “Incremental Revolving Lenders”) and BANK OF AMERICA,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).


WHEREAS, reference is made to that certain Credit Agreement dated as of November
20, 2012, by and among the Borrower, the Guarantors party thereto, the Lenders
party thereto, the L/C Issuers party thereto and the Administrative Agent (as
amended prior to the date hereof, including by amendments dated as of September
10, 2013, June 23, 2014, September 30, 2014, and November 4, 2014, the “Credit
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.


WHEREAS, in accordance with Section 11.01(b) of the Credit Agreement, the
Borrower has requested that the Incremental Revolving Lenders (i) provide new or
additional Revolving Commitments to the Borrower in the amount set forth
opposite their names on Part (a) of Schedule 2.01 hereto (such commitments, the
“Incremental Revolving Commitments”), in an aggregate principal amount of
$50,000,000, and (ii) make Revolving Loans to the Borrower and participate in
Swingline Loans and L/C Obligations from time to time during the Availability
Period in accordance with the terms and subject to the conditions of the Credit
Agreement.


WHEREAS, each Incremental Revolving Lender has agreed to (i) provide such
Incremental Revolving Commitments to the Borrower and (ii) make Revolving Loans
to the Borrower and participate in Swingline Loans and L/C Obligations from time
to time during the Availability Period in accordance with the terms and subject
to the conditions of the Credit Agreement, on the terms and subject to the
conditions hereof.


WHEREAS, this Incremental Assumption Agreement provides for, with respect to the
Incremental Revolving Commitments, an Incremental Facility entered into pursuant
to Section 11.01(b) of the Credit Agreement.


NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:


SECTION 1.  Incremental Revolving Commitments.  (a)   Part (a) of Schedule 2.01
hereto sets forth the Incremental Revolving Commitment and Applicable Percentage
thereof of each Incremental Revolving Lender as of the Incremental Effective
Date (as defined below).  The Incremental Revolving Commitment of each
Incremental Revolving Lender shall be several and not joint.  The Incremental
Revolving Commitments will become effective on the Incremental Effective Date.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
(b)  The provisions of Section 11.01(b) of the Credit Agreement will apply to
the Incremental Revolving Commitments.  Except for the fees payable hereunder on
the Incremental Effective Date to Incremental Revolving Lenders in respect of
their Incremental Revolving Commitments, the Incremental Revolving Commitments
and the Revolving Loans and other extensions of credit made thereunder shall
have the terms applicable to the Original Revolving Commitments in effect prior
to the Incremental Effective Date and the Revolving Loans and other extensions
of credit made thereunder, respectively (including the Applicable Rate).  The
loans, commitments and borrowings in respect of the Incremental Revolving
Commitments shall constitute Loans, Commitments and Borrowings under, and shall
be entitled to all the benefits afforded by, the Credit Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratable from the Guaranty set forth in Article IV of the Credit Agreement and
the security interests and Liens created by the Collateral Documents.


(c)  On the Incremental Effective Date, each existing Revolving Lender shall
assign to each Incremental Revolving Lender holding a Incremental Revolving
Commitment, and each such Incremental Revolving Lender shall purchase from each
existing Revolving Lender, at the principal amount thereof (together with
accrued interest), such interests in the Revolving Loans and participations in
Letters of Credit and Swingline Loans outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participations in Letters of Credit and
Swingline Loans will be held by all the Revolving Lenders (including such
Incremental Revolving Lenders) ratably in accordance with their Applicable
Percentages after giving effect to the effectiveness of the Incremental
Revolving Commitments.


(d)  For purposes of determining withholding Taxes imposed under FATCA, from and
after the Incremental Effective Date, the Borrower and the Administrative Agent
shall treat (and the Revolving Lenders party hereto hereby authorize the
Administrative Agent to treat) the Revolving Commitments as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


(e)  The fees payable pursuant to Section 2.09(a) of the Credit Agreement for
the account of the Lenders shall be calculated so as to take into account the
increase in the Revolving Commitments, the addition of the Incremental Revolving
Lenders, any prepayments or refinancing of outstanding Loans and the
reallocation of participations in any outstanding L/C Obligations and Swingline
Loans, in each case on the Incremental Effective Date.


(f)  Each Incremental Revolving Lender, by delivering its signature page to this
Incremental Assumption Agreement, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Loan Document and each other document
required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or any Lenders prior to the Incremental Effective Date.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
(g)  The Administrative Agent hereby consents to this Incremental Assumption
Agreement for the sole purpose of compliance with Section 11.01(b) of the Credit
Agreement.


SECTION 2.  Representations and Warranties.  To induce the other parties hereto
to enter into this Incremental Assumption Agreement, the Borrower and each
Guarantor party hereto hereby represents and warrants to the Administrative
Agent and each of the Incremental Revolving Lenders that:


(a) each such party has all requisite power and authority to execute and perform
its obligations under this Incremental Assumption Agreement;


(b) this Incremental Assumption Agreement has been duly executed and delivered
by each such party and, upon the Incremental Effective Date, will constitute a
legal, valid and binding obligation of such party enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
Debtor Relief Laws and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law);


(c) the representations and warranties of the Borrower and each Loan Party set
forth in this Incremental Assumption Agreement, Article VI of the Credit
Agreement or any other Loan Document are true and correct in all material
respects (or in all respects, if such representation and warranty is qualified
by materiality) as of the Incremental Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case such representations and warranties were true and correct in all
material respects (or in all respects, if such representation and warranty is
qualified by materiality) as of such earlier date; and


(d) no Default or Event of Default has occurred and is continuing on the
Incremental Effective Date before or after giving effect to the Incremental
Revolving Commitments.


SECTION 3.  Effectiveness.  This Incremental Assumption Agreement shall become
effective as of the first date (the “Incremental Effective Date”) on which each
of the following conditions has been satisfied:


(a)  The Administrative Agent shall have executed this Incremental Assumption
Agreement and shall have received counterparts hereof duly executed and
delivered by the Borrower, each Guarantor and each Incremental Revolving Lender.


(b)  The Administrative Agent shall have received a Pro Forma Compliance
Certificate demonstrating that, upon giving effect on a Pro Forma Basis to the
incurrence of the Incremental Revolving Commitments, (i) the Senior Secured
Leverage Ratio does not exceed 2.50 to 1.00 and (ii) the Loan Parties are
otherwise in compliance with the financial covenants set forth in Section 8.11
of the Credit Agreement, each as of the most recent fiscal quarter end for which
the Administrative Agent has received the Required Financial Information.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(c)  The Administrative Agent shall have received, in each case in form and
substance reasonably acceptable to the Incremental Revolving Lenders:


(i)   Copies of resolutions of each Loan Party approving and adopting this
Incremental Assumption Agreement, the incurrence or guarantee of the
Indebtedness evidenced by the Incremental Revolving Commitments and the other
transactions contemplated hereby and authorizing execution and delivery of this
Incremental Assumption Agreement, certified by a secretary or assistant
secretary of such Loan Party to be true and correct and in force and effect as
of the Incremental Effective Date.


(ii)  A certificate of the secretary or assistant secretary of each Loan Party
dated as of the Incremental Effective Date certifying that such Loan Party has
not modified its articles of incorporation or bylaws since such documents were
last delivered to the Administrative Agent or, if such documents have not
previously been delivered or have been so modified, attaching copies of such
documents.


(iii)  Copies of certificates of good standing, existence or its equivalent with
respect to each Loan Party certified as of a recent date by the appropriate
Governmental Authorities of the state or other jurisdiction of its incorporation
or organization.


(iv)  An incumbency certificate of each officer of a Loan Party executing this
Incremental Assumption Agreement or any of the documents referred to in this
Section 3 certified by a secretary or assistant secretary to be true and correct
as of the Incremental Effective Date.


(v)  The Administrative Agent shall have received a Revolving Note in favor of
each Incremental Revolving Lender requesting a Revolving Note, which shall have
been duly executed on behalf of the Borrower and dated as of the Incremental
Effective Date.


(vi)  The Administrative Agent shall have received, in each case dated as of the
Incremental Effective Date and in form and substance reasonably satisfactory to
the Incremental Revolving Lenders: (A) a legal opinion of Cravath, Swaine &
Moore LLP, special counsel for the Loan Parties, and (B) a legal opinion of
Frost Brown Todd LLC, special Ohio counsel for the Borrower and each Loan Party
organized in the State of Ohio.


(vii)  The Administrative Agent shall have received a certificate or
certificates executed by a Responsible Officer of the Borrower as of the
Incremental Effective Date, in form and substance reasonably satisfactory to the
Incremental Revolving Lenders, stating that (A) the conditions specified in
Section 2(c) and (d) of this Incremental Assumption Agreement have been
satisfied, (B) all governmental, shareholder and third party consents and
approvals, if any, required to be obtained for the execution, delivery and
effectiveness of this Incremental Assumption Agreement have been obtained, and
(C) no action, suit, investigation or proceeding is pending or threatened in
writing in any court or before any arbitrator or governmental instrumentality
that purports to affect any transaction contemplated by this Incremental
Assumption Agreement and/or the Credit Agreement, if such action, suit,
investigation or proceeding could reasonably be expected to have a Material
Adverse Effect.
 
 
4

--------------------------------------------------------------------------------

 
 
(viii)  The Administrative Agent shall have received a certificate executed by a
Responsible Officer of the Borrower as of the Incremental Effective Date,
regarding the Solvency of the Consolidated Parties on a consolidated basis after
giving effect to the Incremental Revolving Commitments and the other
transactions contemplated hereby.


(d)  Each Incremental Revolving Lender shall have received payment from the
Borrower of fees for the account of such Incremental Revolving Lender in the
amounts previously agreed to by the Borrower and the applicable Incremental
Revolving Lender.


(e)  The Borrower shall have delivered notice to the Administrative Agent of a
permanent reduction of the Aggregate Revolving Commitments in effect immediately
prior to the Incremental Effective Date (for the avoidance of doubt, consisting
solely of the Original Revolving Commitments), in an aggregate amount of
$25,000,000 and such reduction shall have become effective.  The Incremental
Revolving Lenders hereby acknowledge and agree that such reduction shall apply
only with respect to the Original Revolving Commitments (which, for the
avoidance of doubt, does not include the Incremental Revolving Commitments).


(f)  The Borrower shall have received gross cash proceeds in excess of
$375,000,000 in the aggregate from sales or other Dispositions of the Capital
Stock of CyrusOne or CyrusOne LP consummated after the Fourth Amendment
Effective Date.


The Administrative Agent shall notify the Borrower and the Lenders of the
Incremental Effective Date and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, this Incremental Assumption Agreement
shall not become effective unless each of the conditions set forth or referred
to in this Section 3 has  been satisfied at or prior to 5:00 p.m., New York City
time, on May 15, 2015.


SECTION 4.  Expenses.  The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Incremental
Assumption Agreement, including the reasonable fees, charges and disbursements
of Moore & Van Allen, PLLC counsel for the Administrative Agent, in each case to
the extent provided in Section 11.04 of the Credit Agreement.


SECTION 5.  Effect of Incremental Assumption Agreement.  (a)  Except as
expressly set forth herein, this Incremental Assumption Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.
 
 
 
5

--------------------------------------------------------------------------------

 

 
(b)  The Incremental Revolving Commitments shall constitute an Incremental
Facility contemplated by Section 11.01(b) of the Credit Agreement. This
Incremental Assumption Agreement shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.


SECTION 6.  Applicable Law.  THIS INCREMENTAL ASSUMPTION AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


SECTION 7.  Counterparts; Integration; Effectiveness.  This Incremental
Assumption Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Incremental Assumption Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Delivery of an executed
counterpart of a signature page of this Incremental Assumption Agreement by
telecopy or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Incremental Assumption Agreement.


SECTION 8.  Headings.  Section headings used herein are for convenience of
reference only, are not part of this Incremental Assumption Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Incremental Assumption Agreement.
 
[Remainder of page intentionally left blank]
 
 

 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Incremental Assumption
Agreement to be duly executed by their respective authorized officers as of the
date first above written.
 

 
CINCINNATI BELL INC.,
an Ohio corporation
  BORROWER:      
 
By:
/s/ Christopher C. Elma       Name:  Christopher C. Elma       Title: Vice
President, Treasury and Tax          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page – Incremental Assumption Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
GUARANTORS:
CINCINNATI BELL TELECOMMUNICATION SERVICES LLC, an Ohio limited liability
company
 
CINCINNATI BELL ENTERTAINMENT INC.,
an Ohio corporation
 
CINCINNATI BELL WIRELESS, LLC,
an Ohio limited liability company
 
CINCINNATI BELL TECHNOLOGY SOLUTIONS INC.,
a Delaware corporation
 
CINCINNATI BELL ANY DISTANCE INC.,
a Delaware corporation
 
CBTS SOFTWARE LLC,
a Delaware limited liability company
 
EVOLVE BUSINESS SOLUTIONS LLC,
an Ohio limited liability company
 
CINCINNATI BELL ANY DISTANCE OF VIRGINIA LLC,
a Virginia limited liability company
 
DATA CENTER INVESTMENTS INC.,
a Delaware corporation
 
DATA CENTERS SOUTH INC.,
a Delaware corporation
 
DATA CENTER INVESTMENTS HOLDCO LLC,
a Delaware limited liability company
 
DATA CENTERS SOUTH HOLDINGS LLC,
a Delaware limited liability company
 
 
  By:  /s/ Christopher C. Elma      
Name: 
Christopher C. Elma
 
   
Title:
Vice President, Treasury and Tax
 
      On behalf of each of the entities set forth above  



 
 
 
 
 
 
 
 
 
 
[Signature Page – Incremental Assumption Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
BANK OF AMERICA, N.A.,
as Administrative Agent,
         
 
By:
/s/ Don B. Pinzon       Name:  Don B. Pinzon       Title: Vice President        
 

 
 
 
 
 
 
 
 
 
 
 
CINCINNATI BELL INC.
INCREMENTAL ASSUMPTION AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
LENDER SIGNATURE PAGE
 
 
 


 

 
Name of Lender:  Citicorp North America, Inc.
 
         
 
By:
/s/ Elizabeth Minnella Gonzalez       Name:  Elizabeth Minnella Gonzalez      
Title: Vice President & Managing Director          

 
 
 

 
For any Lender requiring a second signature line:
          Name of Lender:          
 
By:
        Name:          Title:            

 
 
 
 
 
 

--------------------------------------------------------------------------------

 


LENDER SIGNATURE PAGE
 
 
 


 

 
Name of Lender:  Morgan Stanley Senior Funding, Inc.
         
 
By:
/s/ Michael King       Name:  Michael King       Title: Vice President          

 
 
 

 
For any Lender requiring a second signature line:
          Name of Lender:          
 
By:
        Name:          Title:            

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


LENDER SIGNATURE PAGE
 
 
 


 

 
Name of Lender:  Regions Bank
         
 
By:
/s/ Eric Harvey       Name:  Eric Harvey       Title: Vice President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


LENDER SIGNATURE PAGE
 
 
 


 

 
Name of Lender:  PNC BANK, NATIONAL ASSOCIATION
         
 
By:
/s/ David Beckett       Name:  David Beckett       Title: Vice President        
 

 
 
 

 
For any Lender requiring a second signature line:
          Name of Lender:          
 
By:
        Name:          Title:            

 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


LENDER SIGNATURE PAGE
 
 
 


 

 
Name of Lender:  JPMorgan Chase Bank, N.A.
         
 
By:
/s/ John G. Kowalczuk       Name:  John G. Kowalczuk       Title: Executive
Director          

 
 
 

 
For any Lender requiring a second signature line:
          Name of Lender:          
 
By:
        Name:          Title:            

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
LENDER SIGNATURE PAGE
 
 
 


 

 
Name of Lender:  GOLDMAN SACHS BANK USA
         
 
By:
/s/ Nicole Ferry-Lacchia       Name:  Nicole Ferry-Lacchia       Title:
Authorized Signatory          

 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.01
 
 
Revolving Commitments


    (a)       Incremental Revolving Commitments
 

  Incremental Revolving Commitments  
 
Lender
 
Incremental Revolving Commitment
 
Applicable Percentage
Citicorp North America, Inc.
$19,218,750.00
38.437500000%
Morgan Stanley Senior Funding, Inc.
$15,000,000.00
30.000000000%
Regions Bank
$4,539,064.00
9.078128000%
PNC Bank, National Association
$4,404,686.00
8.809372000%
JP Morgan Chase Bank, N.A.
$3,418,750.00
6.837500000%
Goldman Sachs Bank USA
$3,418,750.00
6.837500000%
 
TOTAL:
 
 
$50,000,000
 
 
100.000000000%
 

 
 
 